EXHIBIT 10.43
Time Warner
Supplemental Savings Plan
(Effective January 1, 2011)

 



--------------------------------------------------------------------------------



 



Time Warner
Supplemental Savings Plan
TABLE OF CONTENTS

                Page  
ARTICLE I. ESTABLISHMENT AND PURPOSE
    1  
 
       
1.1 Establishment of the Plan
    1  
1.2 Description and Purpose of the Plan
    1  
1.3 Effective Date
    1  
 
       
ARTICLE II. DEFINITIONS
    1  
 
       
2.1 Definitions
    1  
2.2 Gender and Number
    4  
 
       
ARTICLE III. ELIGIBILITY AND PARTICIPATION
    5  
 
       
3.1 Participation
    5  
3.2 Continued Participation
    5  
 
       
ARTICLE IV. DEFERRALS
    5  
 
       
4.1 Participant Deferral Election
    5  
4.2 Crediting of Company Deferrals
    7  
4.3 Cancellation of Deferral Election
    8  
4.4 Form of Payment of Deferred Amounts
    8  
4.5 Vesting
    8  
 
       
ARTICLE V. SUPPLEMENTAL SAVINGS ACCOUNTS
    9  
 
       
5.1 Supplemental Savings Account
    9  
5.2 Hypothetical Investment
    10  
5.3 Investment Direction
    10  
5.4 Changes in Investment Direction
    10  
5.5 Manner of Hypothetical Investment
    11  
5.6 Participant Assumes Risk of Loss
    11  
5.7 Statement of Account
    11  
 
       
ARTICLE VI. PAYMENT OF DEFERRED AMOUNTS
    11  
 
       
6.1 Payment of Deferred Amounts
    11  
6.2 Payment to Beneficiary or Estate in the Event of Death
    11  
6.3 Unforeseeable Emergency
    12  
6.4 Incapacity
    13  
6.5 Rehire of Inactive Participant
    13  
 
       
ARTICLE VII. ADMINISTRATION
    13  
 
       
7.1 The Administrative Committee
    13  
7.2 The Benefits Officer; Appointment
    15  
7.3 Delegation of Duties
    15  
7.4 Benefits Officer; Plan Administrator
    15  
7.5 Investment Committee
    15  
7.6 Indemnification
    16  
7.7 Expenses of Administration
    16  

- i -



--------------------------------------------------------------------------------



 



                Page  
ARTICLE VIII. CLAIMS REVIEW PROCEDURE
    16  
 
       
8.1 Participant or Beneficiary Request for Claim
    16  
8.2 Insufficiency of Information
    16  
8.3 Request Notification
    16  
8.4 Extensions
    17  
8.5 Claim Review
    17  
8.6 Time Limitation on Review
    17  
8.7 Special Circumstances
    17  
8.8 Legal Actions
    18  
 
       
ARTICLE IX. AMENDMENT AND TERMINATION
    18  
 
       
9.1 Amendments
    18  
9.2 Termination or Suspension
    18  
9.3 Participants’ Rights to Payment
    18  
 
       
ARTICLE X. PARTICIPATING COMPANIES
    19  
 
       
10.1 Adoption by Other Entities
    19  
 
       
ARTICLE XI. GENERAL PROVISIONS
    19  
 
       
11.1 Participants’ Rights Unsecured
    19  
11.2 Non-Assignability
    19  
11.3 No Rights Against the Company
    19  
11.4 Withholding
    19  
11.5 No Guarantee of Tax Consequences
    19  
11.6 Severability
    20  
11.7 No Individual Liability
    20  
11.8 Applicable Law
    20  
11.9 Compliance with Section 409A of the Code
    20  

- ii -



--------------------------------------------------------------------------------



 



Time Warner
Supplemental Savings Plan
ARTICLE I. ESTABLISHMENT AND PURPOSE
     1.1 Establishment of the Plan. Time Warner Inc. hereby adopts this Plan,
which shall be known as the Time Warner Supplemental Savings Plan.
     1.2 Description and Purpose of the Plan. This Plan is intended to
constitute a non-qualified deferred compensation plan that, in accordance with
ERISA Sections 201(2), 301(a)(3) and 401(a)(1), is unfunded and established
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees who earn compensation in excess of
the Code Section 401(a)(17) limits on compensation eligible for deferral under a
qualified retirement plan.
     1.3 Effective Date. This Plan is effective as of January 1, 2011.
ARTICLE II. DEFINITIONS
     2.1 Definitions. Whenever used herein, the following terms shall have the
meanings as provided for herein, unless otherwise expressly provided herein or
unless a different meaning is plainly required by the context, and when the
defined meaning is intended, the term is capitalized:
     (a) “Administrative Committee” means the Administrative Committee as
provided for herein.
     (b) “Affiliate” means any entity affiliated with the Company within the
meaning of Code Section 414(b), with respect to controlled groups of
corporations, Section 414(c) with respect to trades or businesses under common
control with the Company, and Section 414(m) with respect to affiliated service
groups, and any other entity required to be aggregated with the Company pursuant
to regulations under Section 414(o) of the Code.
     (c) “Assistant Benefits Officer” means the Assistant Benefits Officer as
provided for herein.
     (d) “Beneficiary” means the person or persons designated from time to time
by a Participant or Inactive Participant, by notice to the Benefits Officer, to
receive any benefits payable under the Plan after his or her death, which
designation has not been revoked by notice to the Benefits Officer at the date
of the Participant’s or Inactive Participant’s death. Such notice shall be in a
form as required by the Benefits Officer or acceptable to such officer which is
properly completed and delivered to the Benefits Officer or such officer’s
designee. Notice to the Benefits Officer shall be deemed to have been given when
it is actually received by or on behalf of such officer.

 



--------------------------------------------------------------------------------



 



     (e) “Benefits Officer” means the Benefits Officer as provided for herein.
     (f) “Board” means the Board of Directors of the Company or a committee
thereof authorized to act in the name of the Board.
     (g) “Change in Control” means there is a change in the ownership or
effective control of the relevant Company or in the ownership of a substantial
portion of the assets of the relevant Company as defined under, and as
determined in accordance with, Treasury Regulation § 1.409A-3(i)(5) and any
other applicable guidance issued under Code Section 409A. For purposes of this
Plan, in order for a Change in Control to have occurred with respect to a
Participant, the relevant Company is determined for each Participant under
Treasury Regulation § 1.409A-3(i)(5)(ii) and any other applicable guidance
issued under Code Section 409A.
     (h) “Code” means the Internal Revenue Code of 1986, as amended.
     (i) “Company” means Time Warner Inc. or any successor thereto.
     (j) “Company Discretionary Deferral” means the deferrals, if any, credited
to Participants’ Supplemental Savings Accounts in accordance with
Section 4.2(b).
     (k) “Company Matching Deferral” means the deferrals credited to
Participants’ Supplemental Savings Accounts in accordance with Section 4.2(a).
     (l) “Compensation” means the Participant’s “Compensation,” paid by an
Employing Company, as defined in the Qualified Plan, determined without regard
to the Compensation Limit, and without regard to any deferrals or the foregoing
of compensation under this or any other plan of deferred compensation maintained
by the Employing Company. Notwithstanding anything to the contrary herein, the
Benefits Officer may amend the definition of “Compensation” to include
additional items of compensation; provided, however, that any such amendment
must be adopted by the Benefits Officer prior to the beginning of the Plan Year
in which the compensation is otherwise to be earned or at such other time(s)
permitted under Code Section 409A (such as prior to the time of the Eligible
Employee’s initial eligibility) so as to allow for a deferral of such
compensation in accordance with Code Section 409A.
     (m) “Compensation Limit” means the compensation limit of Section 401(a)(17)
of the Code, as adjusted under Section 401(a)(17)(B) of the Code for increases
in the cost of living.
     (n) “Disability” means a permanent and total disability as determined by
the Social Security Administration or any disability for which a Participant is
receiving monthly benefits under the provisions of the Time Warner Long Term
Disability Plan or, in the case of an employee covered by a long term disability
plan of an Affiliate, under the provisions of such plan, whichever shall occur
first.
     (o) “Eligible Employee” means an Employee who is otherwise eligible for
participation in the Qualified Plan; provided, however, that an Employee who is
not employed at a U.S. location of an Employing Company is not eligible for this
Plan even if such Employee is

- 2 -



--------------------------------------------------------------------------------



 



compensated through a U.S. payroll. For purposes of Section 4.1(f), an “Eligible
Employee” includes an Employee eligible for additional Compensation payments for
which a deferral election may be made thereunder, without regard to whether such
Employee is eligible for participation in the Qualified Plan.
     (p) “Employee” means an “Employee” as defined in the Qualified Plan.
     (q) “Employing Company” means the Company and each Affiliate which has been
authorized by the Benefits Officer to participate in the Plan and has adopted
the Plan. When the term “Company” is used with respect to an individual
Participant, it shall refer to the specific Employing Company at which the
Participant is employed, unless otherwise required by the context.
     (r) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     (s) “Excess Compensation” means the Compensation otherwise payable to an
Eligible Employee in excess of the Compensation Limit (or such other higher
dollar limitation as may be set by the Benefits Officer in his or her sole
discretion for any Plan Year).
     (t) “Inactive Participant” means a Participant who had previously deferred
amounts credited to a Supplemental Savings Account and such Participant is no
longer eligible to participate hereunder, including due to a Benefits Officer
designation of his or her ineligibility for a future Plan Year or a Separation
From Service with the Company and any Affiliate, in either case where the
individual’s Supplemental Savings Account has not been fully distributed.
     (u) “Investment Committee” means the Investment Committee as provided for
herein.
     (v) “Investment Direction” means a Participant’s or an Inactive
Participant’s direction to the recordkeeper of the Plan, in the form and manner
prescribed by the Benefits Officer, in accordance with directions made by
telephone, through the intranet of the applicable Employing Company or through
the Internet, directing which Investment Funds will be credited with his or her
deferrals and transfers of all or part of the deferred amounts and any earnings
thereon from other Investment Funds and certain employment agreements, as
provided for herein.
     (w) “Investment Funds” means those hypothetical targeted investment
options, as determined from time to time by the Investment Committee as
measurements of the rate of return to be credited to (or charged against)
Participants’ Supplemental Savings Accounts.
     (x) “Matched Deferrals” means the pre-tax deferrals of Excess Compensation
made by a Participant under this Plan in accordance with Section 4.1(a).
     (y) “Participant” means any Eligible Employee who is eligible to
participate in the Plan in accordance with Article III. Except for those
provisions related to deferral opportunities, references herein to a Participant
shall be deemed to include references to Inactive Participants, unless otherwise
required by the context.

- 3 -



--------------------------------------------------------------------------------



 



     (z) “Plan” means this Plan, the Time Warner Supplemental Savings Plan, as
provided for herein and as it may be amended from time to time.
     (aa) “Plan Year” means the calendar year.
     (bb) “Qualified Plan” means the Time Warner Savings Plan, as amended from
time to time.
     (cc) “Separation From Service” means termination of employment with the
Employing Company or an Affiliate that also constitutes a “separation from
service” under Section 409A(a)(2)(A)(i) of the Code and the regulations
thereunder; provided, however, that for purposes of determining the controlled
group of entities in connection with a Separation From Service, under Treas.
Reg. Section 1.409A-1(h)(3), the determination shall be made using a common
control ownership threshold of “at least 50%” ownership, rather than “at least
80%” ownership. For purposes of this Plan, a “Separation From Service” occurs on
the first day of the seventh month following the date a Participant first begins
a disability leave of absence. For this purpose, a disability leave of absence
refers to a leave due to the Participant’s inability to perform the duties of
his or her position of employment or any substantially similar position of
employment by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than six months.
     (dd) “Service Period” means a period of at least 12 months with respect to
which Performance-Based Compensation is otherwise determined and payable.
     (ee) “Supplemental Savings Account” means the separate account established
under Article V of the Plan for each Participant and Inactive Participant
representing amounts deferred by or for the benefit of a Participant pursuant to
Article IV, together with credited earnings (or losses) that reflect the
Investment Funds applicable with respect to each Participant’s deferred amounts.
     (ff) “Unmatched Deferrals” means the pre-tax deferrals made by a
Participant under this Plan in accordance with Section 4.1(b).
     (gg) “Valuation Date” means, with respect to the Investment Funds, each
business day when the New York Stock Exchange is open or any other date
designated from time to time by the Benefits Officer for determining the value
of a Participant’s Supplemental Savings Account for any specified purpose under
the Plan, including the determination of amounts available for unforeseeable
emergency withdrawals or other distributions on account of Separation From
Service, death, or any reason otherwise allowed under the Plan.
     2.2 Gender and Number. Except when otherwise indicated by the context, any
masculine terminology used herein also shall include the feminine and the
feminine shall include the masculine, and the use of any term herein in the
singular may also include the plural and the plural shall include the singular.

- 4 -



--------------------------------------------------------------------------------



 



ARTICLE III. ELIGIBILITY AND PARTICIPATION
     3.1 Participation. Subject to Section 3.2, an Eligible Employee shall
become a Participant in the Plan if, with respect to any Plan Year, the Eligible
Employee earns Compensation during the Plan Year in excess of the Compensation
Limit (or such other higher dollar limitation as may be set by the Benefits
Officer in his or her sole discretion for that Plan Year before the beginning of
such Plan Year), and the Eligible Employee elects to defer a portion of such
Excess Compensation at such time and in such manner as determined by the
Benefits Officer pursuant to Article IV. In addition, an Eligible Employee shall
become a Participant in the Plan if, with respect to a Plan Year, the Eligible
Employee elects a deferral of special Compensation payments under Section 4.1(f)
or has a Company discretionary deferral amount credited to his or her
Supplemental Savings Account under Section 4.2(b). To become a Participant in
this Plan, each Eligible Employee must also complete such other forms or
applications as required by the Benefits Officer.
     3.2 Continued Participation. Once an Eligible Employee becomes a
Participant, he or she shall continue to be eligible to participate for all
future years until his or her Separation From Service or death or unless and
until the Benefits Officer shall designate that individual or the individual’s
Employing Company as ineligible to participate for a future Plan Year or the
Employing Company elects not to continue to participate in the Plan with respect
to its employees for a future Plan Year. If a Participant becomes ineligible to
participate for future deferrals under this Plan, he or she shall become an
Inactive Participant and retain all the rights described under this Plan with
respect to deferrals previously made while an active Participant.
ARTICLE IV. DEFERRALS
     4.1 Participant Deferral Election. Subject to the conditions as provided
for in this Plan, a Participant may elect to defer amounts hereunder as follows:
     (a) Matched Deferrals. An Eligible Employee may elect to defer Matched
Deferrals under this Plan in whole percentages up to six percent (6%) of that
portion of his or her Excess Compensation that does not exceed an amount equal
to $500,000 less the then applicable Compensation Limit.
     (b) Unmatched Deferrals. An Eligible Employee may elect to defer Unmatched
Deferrals under this Plan in whole percentages up to: (i) fifty percent (50%) of
that portion of his or her Excess Compensation referred to in Section 4.1(a),
which deferrals are reduced by the amount of his or her Matched Deferrals and
(ii) ninety percent (90%) of that portion of his or her Compensation that
exceeds $500,000.
     (c) Deferral Procedures for Participant Deferrals. Except as provided in
Section 4.1(d), all Participant elective deferral elections under this
Article IV must be made at such time and in such manner, and shall become
irrevocable, as specified by the Benefits Officer prior to the beginning of each
Plan Year in which such Excess Compensation is otherwise earned. Once a Matched
Deferral or an Unmatched Deferral election is made (or deemed to be made) for a

- 5 -



--------------------------------------------------------------------------------



 



Plan Year, it shall remain in effect for all future Excess Compensation
otherwise payable in all future pay periods that otherwise begin during that
Plan Year. In accordance with procedures established by the Benefits Officer,
elections under Section 4.1(a) and Section 4.1(b) may apply to Excess
Compensation earned in any subsequent Plan Year(s) after the Plan Year in which
such election is made. Participant Matched Deferrals and Unmatched Deferrals
shall be credited to the Participant’s Supplemental Savings Account at such
times and in such manner as determined by the Benefits Officer, in his or her
sole discretion.
     (d) Deferral Procedures for Newly Eligible Employees. The following
procedures apply for deferral elections with respect to newly Eligible
Employees:

  (i)   In the case of an Employee who first becomes eligible to participate in
the Plan during a Plan Year (and is not eligible for any other plan with which
this Plan is aggregated for purposes of Code Section 409A), deferral elections
under this Article IV for such Plan Year must be made no later than a date
within 30 days of the date the Employee first becomes eligible to participate in
the Plan, and shall apply only to amounts paid for services to be performed
after the effective date of such election (including a pro-rated bonus amount as
allowed under Code Section 409A).     (ii)   If an Eligible Employee was
previously eligible to participate in this Plan or any other nonqualified
deferred compensation plan with which this Plan is aggregated for purposes of
Code Section 409A, and as of the Employee’s subsequent eligibility date, the
Employee was not eligible to participate in this Plan or any other nonqualified
deferred compensation plan with which this Plan is aggregated for purposes of
Code Section 409A for at least 24 months preceding the Employee’s subsequent
eligibility date, then (in accordance with Code Section 409A and the applicable
guidance thereunder) a deferral election under this Article IV may be made no
later than a date within 30 days of the effective date of the Employee’s
subsequent eligibility.     (iii)   If an Eligible Employee was previously
eligible to participate in this Plan or any other nonqualified deferred
compensation plan with which this Plan is aggregated for purposes of
Section 409A, and the Employee has been paid all amounts deferred under this
Plan (and such aggregated plans), and on and before the date of the last payment
was not eligible to continue (or to elect to continue) to participate in this
Plan (or any such aggregated plans), the Participant may be treated as initially
eligible to participate in the Plan as of the first date following such payment
that the Participant becomes eligible to participate in the Plan (in accordance
with Code Section 409A and the applicable guidance thereunder). A deferral
election under this Article IV may be made no later than a date within 30 days
of the effective date of the Employee’s subsequent eligibility.

- 6 -



--------------------------------------------------------------------------------



 



  (iv)   If an Eligible Employee chooses not to submit an initial deferral
election within the applicable 30-day period under this Section 4.1(d) or such
an Eligible Employee is not permitted to make such an election, the Eligible
Employee may submit a deferral election during the next following annual
deferral election period (in accordance with Section 4.1(c)) for the applicable
subsequent Plan Year(s).

     (e) Payroll Periods Subject to Deferral Elections. If a Company’s normal
payroll practice is such that the last payroll beginning in a Plan Year covers
services performed at the end of that Plan Year and into the beginning of the
next Plan Year, then any Participant deferral elections made under
Section 4.1(a), Section 4.1(b), and Section 4.1(f) for a Plan Year will apply to
all payroll periods ending in that Plan Year.
     (f) Deferral of Special Compensation Payments. To the extent permitted in
accordance with written procedures established by the Benefits Officer, which
shall be written in accordance with the requirements of Code Section 409A, an
Eligible Employee may elect to defer amounts attributable to additional items of
Compensation not otherwise subject to Section 4.1(a) or Section 4.1(b) and
without regard to whether such Compensation is Excess Compensation. Amounts
deferred under this Section 4.1(f) must be made at the time(s) otherwise
permitted for deferrals under this Article IV and will not be eligible for
Company Matching Deferrals and shall be treated hereunder as Unmatched
Deferrals. Participant deferrals under this Section 4.1(f) shall be credited to
a Participant’s Supplemental Savings Account at such times and in such manner as
determined by the Benefits Officer, in his or her sole discretion.
     4.2 Crediting of Company Deferrals. The Company shall credit each
Participant’s Supplemental Savings Account with the additional deferrals
described in this Section 4.2.
     (a) Company Matching Deferrals. Any Participant who has elected to make a
deferral under Section 4.1(a) for a Plan Year will be credited with a Company
Matching Deferral for such Plan Year equal to one hundred and thirty-three and
one-third percent (133 1/3%) of the Participant’s Matched Deferrals up to the
first three percent (3%) of that portion of the Participant’s Excess
Compensation that does not exceed $500,000 plus one hundred percent (100%) of
the Participant’s Matched Deferrals up to the next three percent (3%) of that
portion of the Participant’s Excess Compensation that does not exceed $500,000.
In all events, the maximum amount of Company Matching Deferrals for any
Participant who has made the maximum amount of Matched Deferrals shall be an
amount equal to seven percent (7%) of that portion of the Participant’s Excess
Compensation not in excess of $500,000. Such Company Matching Deferrals shall be
credited to the Participant’s Supplemental Savings Account at such times and in
such manner as the Benefits Officer, in his or her sole discretion determines.
     (b) Company Discretionary Deferrals. The Company may, in its sole
discretion, provide for additional credits to all or some Participants’
Supplemental Savings Accounts at any time. Such amounts shall be distributed in
the form of distribution otherwise in effect for each affected Participant with
respect to any deferrals made for the Plan Year under Section 4.4. In the
absence of any deferrals for such Plan Year for a Participant, the additional
credits shall be paid in the form of a single sum payment.

- 7 -



--------------------------------------------------------------------------------



 



     4.3 Cancellation of Deferral Election.
     (a) Hardship Distribution Under the Plan. Upon a distribution under
Section 6.3 due to an unforeseeable emergency, the Participant’s deferral
election(s) made pursuant to Section 4.1 shall be cancelled effective as of the
payroll period following the distribution under Section 6.3(d). Such
cancellation shall be effective for the remainder of the Plan Year and any
subsequent deferral election by the Participant must be submitted in accordance
with Section 4.1.
     (b) Hardship Distribution Under Qualified Plan. Upon a hardship
distribution pursuant to Treasury Regulation § 1.401(k)-1(d)(3) under a
qualified plan maintained by the Company or any of its Affiliates, the
Participant’s deferral election(s) made pursuant to Section 4.1 shall be
cancelled for the Plan Year in which the hardship distribution occurred and any
subsequent deferral election by the Participant must be submitted in accordance
with Section 4.1 but will not be effective for such subsequent Plan Year until
such time as the Code Section 401(k) required cancellation period for deferrals
has ended.
     4.4 Form of Payment of Deferred Amounts. At the same time as the election
made pursuant to Section 4.1, and subject to the death benefit provisions of
Section 6, each Participant must also elect the manner in which his or her
deferred amounts for each Plan Year will be paid.
     (a) Normal Form of Distribution — Single Sum Payments. Except as provided
in Section 4.4(b), all deferred amounts for each Plan Year that are otherwise
payable to a Participant hereunder shall be paid in the form of a single sum
payment.
     (b) Optional Form of Distribution. In lieu of a single sum payment, a
Participant may elect to have all deferred amounts for each Plan Year that are
otherwise payable to a Participant hereunder paid in the form of one hundred
twenty (120) monthly installment payments. Unless specifically elected otherwise
for a Plan Year, payments of all deferred amounts will be made in a single sum
payment.
     (c) Mandatory Distribution — Single Sum Payments. Notwithstanding any other
provision of this Section 4.4, if the value of the Participant’s Supplemental
Savings Account is less than $100,000 as of the Valuation Date following the
Participant’s Separation From Service, payment of all amounts payable to the
Participant hereunder shall be made in a single sum payment.
     4.5 Vesting. Participants shall become vested in the deferrals credited to
their Supplemental Savings Accounts in accordance with this Section 4.5.
     (a) A Participant shall be vested at all times in his or her Matched
Deferrals under Section 4.1(a), Unmatched Deferrals under Section 4.1(b), and
deferrals of special Compensation payments under Section 4.1(f).

- 8 -



--------------------------------------------------------------------------------



 



     (b) A Participant shall become vested in Company Matching Deferrals after
completing “Periods of Service” of at least two years or two “Years of Service”
(as those terms are defined under the Qualified Plan); provided, however, that
Company Matching Deferrals credited to a Participant’s Supplemental Savings
Account shall immediately vest upon the occurrence of: (i) the Participant’s
death; (ii) the Participant’s Disability; (iii) the date the Participant attains
age 65; or (iv) a Change in Control.
     (c) Subject to approval of the Benefits Officer, special vesting provisions
under the terms of a severance plan or program under which a Participant
qualifies may apply to vesting of the Participant’s Company Matching Deferrals
and any earnings or losses attributable thereto.
     (d) A Participant shall become vested in Company Discretionary Deferrals
pursuant to the vesting schedule established by the Company at the time such
amounts are credited to his or her Supplemental Savings Account; provided,
however, that, notwithstanding the provisions of any such vesting schedule,
amounts credited to a Participant’s Supplemental Savings Account shall
immediately vest upon the occurrence of a Change in Control.
     (e) Subject to subsections (a), (b) and (c) herein, a forfeiture of a
Participant’s unvested Company Matching Contributions and unvested Company
Discretionary Deferrals shall occur on the date distributions are made or
commence to be paid on account of the Participant’s Separation From Service if
he or she is not otherwise vested in any such amounts credited to his or her
Supplemental Savings Account. In addition, a Participant who is re-employed by
an Employing Company shall not be entitled to restore to his or her Supplemental
Savings Account any amounts previously forfeited under the Plan or otherwise
distributed or scheduled to be distributed from the Plan.
ARTICLE V. SUPPLEMENTAL SAVINGS ACCOUNTS
      5.1 Supplemental Savings Account.
     (a) A Supplemental Savings Account shall be established for each
Participant who is credited with deferred amounts under Article IV. A
Participant’s or an Inactive Participant’s Supplemental Savings Account shall
consist of all such deferred amounts, increased or decreased by any gains or
losses thereon.
     (b) The Company (either directly or indirectly through a third-party
recordkeeper or a combination thereof) shall maintain the records of
Supplemental Savings Accounts for all Participants and Inactive Participants.
     (c) All payments made under the Plan shall be made directly by the Company
from its general assets subject to the claims of any creditors and no deferred
compensation under the Plan shall be segregated or earmarked or held in trust.
The Plan is an unfunded and unsecured contractual obligation of the Company.
Participants, Inactive Participants, and Beneficiaries shall be unsecured
creditors of the Company with respect to all obligations owed to them under the
Plan. Participants, Inactive Participants, and Beneficiaries shall not have any
interest in any fund or specific asset of the Company by reason of any amount
credited to a Supplemental

- 9 -



--------------------------------------------------------------------------------



 



Savings Account, nor shall any such person have any right to receive any
distribution under the Plan except as explicitly stated herein. The Company
shall not designate any funds or assets to specifically provide for the
distribution of the value of a Supplemental Savings Account or issue any notes
or security for the payment thereof. Any asset or reserve that the Company may
purchase or establish shall not serve as security to Participants, Inactive
Participants, and Beneficiaries for the performance of the Company under the
Plan.
     5.2 Hypothetical Investment.
     (a) For crediting rate purposes, amounts credited to a Participant’s or an
Inactive Participant’s Supplemental Savings Account shall be deemed to be
invested according to his or her Investment Direction in one or more of all of
the similarly named funds offered under the Time Warner Defined Contribution
Plans Master Trust; provided, however, that any brokerage investment alternative
available under such master trust, if any, shall not be an available investment
alternative under this Plan. For any period, the deemed return on each of these
Investment Funds shall be the same as the return for such period on each
similarly named fund offered under the Time Warner Defined Contribution Plans
Master Trust.
     (b) Notwithstanding anything to the contrary herein, the Company, by action
of the Investment Committee or the Board, may add to, decrease or change the
Investment Funds offered under the Plan, at any time and for any reason.
Participants, Inactive Participants, and Beneficiaries shall not have the right
to continue any particular Investment Fund option.
     (c) The Company shall be under no obligation to invest amounts
corresponding to any Investment Direction chosen by Participants or Inactive
Participants. Any such allocation to any Supplemental Savings Account shall be
made solely for the purpose of determining the value of such account under the
Plan.
     5.3 Investment Direction. Deferrals shall be credited to the Investment
Funds in accordance with a Participant’s or an Inactive Participant’s Investment
Directions. A Participant or an Inactive Participant shall direct that his or
her deferrals be applied, in multiples of one percent, to deemed investments in
any or all of the Investment Funds.
     5.4 Changes in Investment Direction. A Participant or an Inactive
Participant may change an Investment Direction once each calendar month with
respect to existing Supplemental Savings Account balances; provided, however,
that one additional Investment Direction may be made in each calendar month in
which any Investment Fund is made available, or ceases to be available with
respect to each of new deferrals and previous deferrals and any earnings
thereon. A Participant may make Investment Directions with respect to future
deferrals as frequently as permitted pursuant to administrative rules adopted by
the Benefits Officer.

- 10 -



--------------------------------------------------------------------------------



 



     5.5 Manner of Hypothetical Investment.
     (a) For purposes of the hypothetical investment under Section 5.2, deferred
compensation shall be considered to be invested on the date the recordkeeper of
the Plan records the deferral amount.
     (b) As of each Valuation Date, the recordkeeper of the Plan shall determine
the value of each Participant’s, Inactive Participant’s, or Beneficiary’s
Supplemental Savings Account.
     5.6 Participant Assumes Risk of Loss. Each Participant, Inactive
Participant, and Beneficiary assumes the risk in connection with any decrease in
value of his or her Supplemental Savings Account deemed invested in the
Investment Funds.
     5.7 Statement of Account. A statement of account shall be made available
through the recordkeeper’s website and may be viewed and printed by a
Participant or an Inactive Participant at any time. Upon request, as soon as
reasonably practicable after the end of each calendar quarter, a statement of
account shall be sent to each Participant and Inactive Participant with respect
to the value of his or her Supplemental Savings Account as of the end of such
quarter.
ARTICLE VI. PAYMENT OF DEFERRED AMOUNTS
     6.1 Payment of Deferred Amounts.
     (a) Payment of a Participant’s Supplemental Savings Account, including
accumulated hypothetical earnings (or losses), shall be paid (or, in the case of
installment distributions, commence to be paid) on the fifteenth day of the
calendar month following six months after the Participant’s Separation From
Service (or as soon as administratively practicable thereafter), and any
subsequent monthly installment payments shall be paid on the fifteenth day of
each subsequent month thereafter (or as soon as administratively practicable
thereafter). Subject to Section 4.4(c), the payment(s) shall be made in the
manner otherwise elected by the Participant under Section 4.4.
     (b) The amount of any single sum payment shall equal the Participant’s
distributable Supplemental Savings Account, determined as of the Valuation Date
immediately preceding the payment date.
     (c) The amount of any monthly installment payment shall equal the
Participant’s distributable Supplemental Savings Account, determined as of the
Valuation Date immediately preceding the payment date multiplied by a fraction,
the numerator of which is one and the denominator of which is the number of
monthly installment payments remaining to be paid.
     6.2 Payment to Beneficiary or Estate in the Event of Death. Notwithstanding
the provisions for payment described in Section 6.1 above, if a Participant or
an Inactive Participant dies before payment of his or her Supplemental Savings
Account under the Plan or after commencement of installment payments and prior
to the payment of all amounts credited to his or

- 11 -



--------------------------------------------------------------------------------



 



her Supplemental Savings Account, the value of such Participant’s or Inactive
Participant’s Supplemental Savings Account shall be determined as of the
Valuation Date coincident with or immediately prior to the date that the
Benefits Officer commences the processing of the distribution, after both a
written notice of his or her death and a death certificate have been received by
the Benefits Officer. In all events, such account shall be distributed in a
single sum payment as soon as practicable to the Participant’s or Inactive
Participant’s Beneficiary (or, if no person has been designated or if no person
so designated survives the Participant or Inactive Participant, to such
Participant’s or Inactive Participant’s estate or if such Beneficiary survives
the Participant or Inactive Participant, but dies prior to payment, to such
Beneficiary’s estate) prior to the end of the Plan Year of the Participant’s or
Inactive Participant’s death (or within 90 days after the date of death, if
later, provided, however, that the Beneficiary (or estate) shall have no right
to designate the taxable year of payment). In case any Participant or Inactive
Participant and his or her Beneficiary die in or as a result of a common
accident or disaster and under such circumstances as to make it impossible to
determine which of them was the last to die, the Participant or Inactive
Participant shall be deemed to have survived his or her Beneficiary.
Distributions hereunder shall be subject to such administrative and procedural
requirements and forms as the Benefits Officer in such officer’s discretion may
require.
     6.3 Unforeseeable Emergency. At any time before the time an amount is
otherwise payable hereunder, a Participant (or the Participant’s Beneficiary)
may request, pursuant to such procedures prescribed by the Benefits Officer in
his or her sole discretion, a single sum payment of all or a portion of the
amounts credited to his or her Supplemental Savings Account due to the
Participant’s (or the Beneficiary’s) severe financial hardship, subject to the
following requirements as provided for in this Section 6.3.
     (a) Such distribution shall be made, in the sole discretion of the Benefits
Officer, in the case of an unforeseeable emergency, which shall be limited to a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
Beneficiary, or of a Participant’s dependent (as defined in Code Section 152,
without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)), loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, as a
result of a natural disaster); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. Examples of events that may constitute an unforeseeable emergency
include the imminent foreclosure of or eviction from the Participant’s primary
residence; the need to pay for medical expenses, including non-refundable
deductibles, as well as for the costs of prescription drug medication; and the
need to pay for the funeral expenses of the Participant’s spouse, the
Participant’s Beneficiary, or the Participant’s dependent (as defined in Code
Section 152, without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)).
     (b) Whether a Participant is faced with an unforeseeable emergency will be
determined based on the relevant facts and circumstances of each case, but, in
any case, a distribution on account of an unforeseeable emergency may not be
made to the extent that such emergency is or may be relieved:

  (i)   through reimbursement or compensation by insurance or otherwise,

- 12 -



--------------------------------------------------------------------------------



 



  (ii)   by liquidation of the individual’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship, or
    (iii)   by cessation of deferrals under the Plan.

Examples of circumstances that are not considered to be unforeseeable
emergencies include the need to send an individual’s child to college or the
desire to purchase a home.
     (c) In all events, the amount available for distribution on account of an
unforeseeable emergency pursuant to this Section 6.3 shall be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the distribution), and shall be
determined in accordance with Code Section 409A and the regulations thereunder.
The Benefits Officer may require such evidence of the individual’s severe
financial hardship as it deems appropriate. The Benefits Officer shall consider
any requests for payment under this Section 6.3 in accordance with the standards
of interpretation described in Code Section 409A and the regulations and other
guidance thereunder.
     (d) All distributions under this Section 6.3 shall be made from the
Participant’s Supplemental Savings Account as soon as practicable after the
Benefits Officer has approved the distribution and the amounts credited to the
Participant’s Supplemental Savings Account shall be reduced on a pro rata basis
among his or her elected Investment Options to reflect the accelerated
distribution.
     6.4 Incapacity. The Benefits Officer may direct that any amounts
distributable under the Plan to a person under a legal disability be made to
(and be withheld until the appointment of) a representative qualified pursuant
to law to receive such payment on such person’s behalf.
     6.5 Rehire of Inactive Participant. Upon a Separation from Service, a
Participant’s existing deferral election shall become null and void. If an
Inactive Participant returns to work with the Company or an Affiliate,
distribution of his or her remaining Supplemental Savings Account with respect
to amounts deferred prior to the date of the Separation From Service shall
continue to be made as if the Inactive Participant has not returned to work. The
Participant shall only be eligible to defer future amounts hereunder in
accordance with a new deferral election under Article IV.
ARTICLE VII. ADMINISTRATION
     7.1 The Administrative Committee.
     (a) Appointment of Administrative Committee. The Plan shall be administered
by the Benefits Officer. In addition, in the event a claim for benefits is
denied, the claim shall be reviewed by the Administrative Committee of the Time
Warner Savings Plan as provided for in Section 14.1 of such Savings Plan.
Neither the Benefits Officer nor any member of the Administrative Committee
shall receive any compensation for his or her services as such.

- 13 -



--------------------------------------------------------------------------------



 



Participants may be members of the Administrative Committee but may not
participate in any decision affecting their own account in any case where the
Administrative Committee may take discretionary action in the administration of
the Plan.
     (b) Quorum and Actions of Administrative Committee. A majority of the
members of the Administrative Committee shall constitute a quorum for the
transaction of business. All resolutions or other action taken by the
Administrative Committee shall be by a vote of a majority of its members present
at any meeting or, without a meeting, by instrument in writing signed by all its
members. Members of the Administrative Committee may participate in a meeting of
such Administrative Committee by means of a conference telephone or similar
communications equipment that enables all persons participating in the meeting
to hear each other, and such participation in a meeting shall constitute
presence in person at the meeting.
     (c) Standard of Review. The Administrative Committee shall be responsible
for the claims review functions as provided for in Article VIII. In exercising
such claims review functions, the Administrative Committee shall have exclusive
authority and sole and absolute discretion to interpret the Plan, to determine
eligibility for benefits and the amount of benefit payments and to make any
factual determinations, resolve factual disputes and decide all matters arising
in connection with such claim and the interpretation, administration and
operation of the Plan or with the determination of reviewing a claim for
eligibility for benefits or the amount of benefit payments. All its rules,
interpretations and decisions shall be conclusive and binding on the Company and
on Participants, Inactive Participants and their Beneficiaries to the extent
permitted by law.
     (d) Delegation by Administrative Committee. The Administrative Committee
may delegate any of its powers or duties to others as it shall determine and may
retain counsel, agents and such clerical and accounting, actuarial or other
services as they may require in carrying out the provisions of the Plan.
     (e) Reliance on Information. The Administrative Committee, Benefits
Officer, and the Investment Committee (as described below) may rely conclusively
upon all tables, valuations, certificates, opinions and reports furnished by any
actuary, accountant, controller, counsel or other person who is employed or
engaged for any purpose in connection with the administration of the Plan.
     (f) No Liability for Acts of Others. Neither the Administrative Committee,
Benefits Officer, or Investment Committee nor any member of the Board or the
board of directors (or governing body) of an Affiliate and no employee of the
Company or any Affiliate shall be liable for any act or action hereunder,
whether of omission or commission, by any other member or employee or by any
agent to whom duties in connection with the administration of the Plan have been
delegated or for anything done or omitted to be done in connection with the
Plan.
     (g) Committee Records. The Administrative Committee and Benefits Officer
shall keep a record of all Plan proceedings and of all payments directed by it
to be made to or on behalf of Participants, Inactive Participants, or
Beneficiaries or payments made by it for expenses or otherwise.

- 14 -



--------------------------------------------------------------------------------



 



     7.2 The Benefits Officer; Appointment. Subject to Sections 7.1, 7.3, and
7.4, the day-to-day operations of the Plan shall be administered by the Benefits
Officer of the Time Warner Savings Plan as provided for in Section 14.5 of such
Savings Plan. The Benefits Officer may not serve concurrently on the
Administrative Committee or the Investment Committee. The Benefits Officer may
resign at any time by giving notice to the Chief Executive Officer of the
Company Any such resignation shall take effect at the date of receipt of such
notice or at any later date specified therein; and, unless otherwise specified
therein, the acceptance of such resignation shall not be necessary to make it
effective. A Participant may be appointed as the Benefits Officer. The Benefits
Officer shall not receive compensation for his or her services as such.
     7.3 Delegation of Duties. The Benefits Officer may authorize others to
execute or deliver any instrument or to make any payment in his or her behalf
and may delegate any of his or her powers or duties to others as he or she shall
determine, including the delegation of such powers and duties to an Assistant
Benefits Officer who shall be appointed by the Benefits Officer. In the event of
such delegation, the Assistant Benefits Officer shall for all purposes of the
Plan be considered the Benefits Officer and all references to the Benefits
Officer shall be deemed to be references to such Assistant Benefits Officer when
acting in such capacity. The Benefits Officer and the Assistant Benefits Officer
may retain such counsel, agents and clerical, medical, accounting and actuarial
services as they may require in carrying out their functions.
     7.4 Benefits Officer; Plan Administrator. In addition to its settlor and
ministerial functions on behalf of the Company as provided for in the Plan,
including, without limitation, amending and modifying the terms of the Plan and
performing ministerial functions with respect to the Plan, the Benefits Officer
shall be the administrator of the Plan and shall have all powers necessary to
administer the Plan except to the extent that any such powers are vested in the
Administrative Committee or any other individual or committee as authorized by
the Plan. The Benefits Officer may from time to time establish rules for the
administration of the Plan. Other than with respect to claims review as
described in Article VIII (which shall be done by the Administrative Committee),
the Benefits Officer shall have exclusive authority and sole and absolute
discretion to interpret the Plan, to determine eligibility for benefits and the
amount of benefit payments and to make any factual determinations, resolve
factual disputes and decide all matters arising in connection with the
interpretation, administration and operation of the Plan or with the
determination of eligibility for benefits or the amount of benefit payments. All
its rules, interpretations and decisions shall be conclusive and binding on the
Company and on Participants, Inactive Participants and their Beneficiaries to
the extent permitted by law.
     7.5 Investment Committee.
     (a) Appointment. The Investment Committee of the Time Warner Savings Plan
as provided for in Section 14.8 of such Savings Plan shall take all prudent
action necessary or desirable for the purpose of carrying out the overall
investment policy for the Plan (with respect to Investment Funds made available
as targeted hypothetical investments).
     (b) Quorum and Actions of Investment Committee. A majority of the members
of the Investment Committee at the time in office shall constitute a quorum for
the transaction of business. All resolutions or other action taken by the
Investment Committee shall be by vote of a majority of its members present at
any meeting or, without a meeting, by instrument in writing

- 15 -



--------------------------------------------------------------------------------



 



signed by all its members. Members of the Investment Committee may participate
in a meeting of such Investment Committee by means of a conference telephone or
similar communications equipment that enables all persons participating in the
meeting to hear each other, and such participation in a meeting shall constitute
presence in person at the meeting.
     (c) Investment Committee Chairman; Delegation by Investment Committee. The
members of the Investment Committee shall elect one of their number as chairman
and may elect a secretary who may, but need not, be one of their number. The
Investment Committee may delegate any of its powers or duties among its members
or to others as it shall determine. It may authorize one or more of its members
to execute or deliver any instrument or to make any payment in its behalf. It
may employ such counsel, agents and clerical, accounting, actuarial and
recordkeeping services as it may require in carrying out the provisions of the
Plan.
     7.6 Indemnification. The Company shall, to the fullest extent permitted by
law, indemnify each director, officer or employee of the Company or any
Affiliate (including the heirs, executors, administrators and other personal
representatives of such person) and each member of the Administrative Committee,
Investment Committee and Benefits Officer against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement, actually and reasonably
incurred by such person in connection with any threatened, pending or actual
suit, action or proceeding (whether civil, criminal, administrative or
investigative in nature or otherwise) in which such person may be involved by
reason of the fact that he or she is or was serving any employee benefit plans
of the Company or any Affiliate in any capacity at the request of such company.
     7.7 Expenses of Administration. Any expense incurred by the Company, the
Administrative Committee, the Investment Committee or the Benefits Officer
relative to the administration of the Plan shall be paid by the Company and any
of its participating Affiliates in such proportions as the Company may direct.
ARTICLE VIII. CLAIMS REVIEW PROCEDURE
     8.1 Participant or Beneficiary Request for Claim. Any request for a benefit
payable under the Plan shall be made in writing by a Participant, Inactive
Participant or Beneficiary (or an authorized representative of any of them), as
the case may be, and shall be paid in accordance with the otherwise applicable
Plan terms.
     8.2 Insufficiency of Information. In the event a request for a benefit that
is not otherwise paid contains insufficient information otherwise required by
the Plan, the Benefits Officer shall, within a reasonable period after receipt
of such request, send a written notification to the claimant setting forth a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material is necessary. The
claimant’s request shall be deemed filed with the Administrative Committee on
the date the Administrative Committee or Benefits Officer receives in writing
such additional information.
     8.3 Request Notification. The Administrative Committee shall make a
determination with respect to a request for benefits that was previously denied
within ninety (90) days after such request is filed (or within such extended
period prescribed below). The Administrative

- 16 -



--------------------------------------------------------------------------------



 



Committee shall notify the claimant whether his or her claim has been granted or
whether it has been denied in whole or in part. Such notification shall be in
writing and shall be delivered, by mail or otherwise, to the claimant within the
time period described above. If the claim is denied in whole or in part, the
written notification shall set forth, in a manner calculated to be understood by
the claimant:

  (i)   The specific reason or reasons for the denial;     (ii)   Specific
reference to pertinent provisions of the Plan on which the denial is based; and
    (iii)   An explanation of the Plan’s claim review procedure.

          Failure by the Administrative Committee to give notification pursuant
to this Section within the time prescribed shall be deemed a denial of the
request for the purpose of proceeding to the review stage.
     8.4 Extensions. If special circumstances require an extension of time for
processing the claim, the Administrative Committee shall furnish the claimant
with written notice of such extension. Such notice shall be furnished prior to
the termination of the initial ninety (90)-day period and shall set forth the
special circumstances requiring the extension and the date by which the
Administrative Committee expects to render its decision. In no event shall such
extension exceed a period of ninety (90) days from the end of such initial
ninety (90)-day period.
     8.5 Claim Review. A claimant whose request for benefits has been denied by
the Administrative Committee in whole or in part, or his or her duly authorized
representative, may, within sixty (60) days after written notification of such
denial, file with a reviewer appointed for such purpose by the Administrative
Committee (or, if none has been appointed, with the Administrative Committee
itself), with a copy to the Administrative Committee, a written request for a
review of his or her claim. Such written request shall be deemed filed upon
receipt of same by the reviewer.
     8.6 Time Limitation on Review. A claimant who timely files a request for
review of his or her claim for benefits, or his or her duly authorized
representative, may review pertinent documents (upon reasonable notice to the
reviewer) and may submit the issues and his or her comments to the reviewer in
writing. The reviewer shall, within sixty (60) days after receipt of the written
request for review (or within such extended period prescribed below),
communicate its decision in writing to the claimant and/or his or her duly
authorized representative setting forth, in a manner calculated to be understood
by the claimant, the specific reasons for its decision and the pertinent
provisions of the Plan on which the decision is based. If the decision is not
communicated within the time prescribed, the claim shall be deemed denied on
review.
     8.7 Special Circumstances. If special circumstances require an extension of
time beyond the sixty (60)-day period described above for the reviewer to render
his or her decision, the reviewer shall furnish the claimant with written notice
of the extension required. Such notice shall be furnished prior to the
termination of the initial sixty (60)-day period and shall set forth

- 17 -



--------------------------------------------------------------------------------



 



the special circumstances requiring the extension period. In no event shall such
extension exceed a period of sixty (60) days from the end of such initial sixty
(60)-day period.
     8.8 Legal Actions. In the event a claimant’s request for benefits is denied
(or deemed denied) under Section 8.6, such claimant may bring legal action.
Evidence presented in such action shall be limited to the administrative record
reviewed by the Administrative Committee in connection with its determination of
the claimant’s request under this Article VIII. The administrative record shall
include evidence timely presented to the Administrative Committee by the
claimant, or his duly authorized representative, pursuant to this Article VIII.
No legal action at law or equity to recover benefits under the Plan may be filed
unless the claimant has complied with and exhausted the administrative
procedures under this Article VIII, nor may such legal action be filed more than
six (6) months after the date on which the claim is denied (or deemed denied)
under Section 8.6.
ARTICLE IX. AMENDMENT AND TERMINATION
     9.1 Amendments. The Company (by action of the Board) or the Benefits
Officer (for the Company and the other Employing Companies) may at any time
amend the Plan.
     9.2 Termination or Suspension. The continuance of the Plan and the ability
of an Eligible Employee to make a deferral for any Plan Year are not assumed as
contractual obligations of the Company or any other Employing Company. The
Company reserves the right (for itself and the other Employing Companies) by
action of the Board or the Benefits Officer, to terminate or suspend the Plan,
or to terminate or suspend the Plan with respect to itself or an Employing
Company, to the extent permitted without adverse tax consequences under Treas.
Reg. § 1.409A-3(j)(4)(ix) and such other applicable guidance under Code
Section 409A. Any Employing Company may terminate or suspend the Plan with
respect to itself (in a manner consistent with the requirements of Code
Section 409A necessary to avoid adverse tax consequences) by executing and
delivering to the Company or the Benefits Officer such documents as the Company
or Benefits Officer shall deem necessary or desirable.
     9.3 Participants’ Rights to Payment. No termination of the Plan or
amendment thereto shall deprive a Participant, Inactive Participant or
Beneficiary of the right to payment of amounts credited to his or her
Supplemental Savings Account as of the date of termination or amendment, in
accordance with the terms of the Plan as of the date of such termination or
amendment; provided, however, that in the event of termination of the Plan, or
termination of the Plan with respect to the Company or one or more other
Employing Companies, the Benefits Officer may, in such officer’s sole and
absolute discretion, accelerate the payment of all such credited deferred
compensation on a uniform basis for all Participants and Inactive Participants
or, in the case of termination of the Plan with respect to one or more other
Employing Companies, for all Participants and Inactive Participants of such
other Employing Companies only, to the extent permitted under Treas. Reg. §
1.409A-3(j)(4)(ix) to avoid adverse tax consequences.

- 18 -



--------------------------------------------------------------------------------



 



ARTICLE X. PARTICIPATING COMPANIES
     10.1 Adoption by Other Entities. Upon the approval of the Company or the
Benefits Officer, the Plan may be adopted by any Affiliate by executing and
delivering to the Company or the Benefits Officer such documents as the Company
or Benefits Officer shall deem necessary or desirable. The provisions of the
Plan shall be fully applicable to such entity except as may otherwise be agreed
to by such adopting company and the Company or Benefits Officer.
ARTICLE XI. GENERAL PROVISIONS
     11.1 Participants’ Rights Unsecured. The right of any Participant or
Inactive Participant to receive future payments under the provisions of the Plan
shall be a general unsecured claim against the general assets of the Employing
Company employing the Participant at the time that his or her compensation is
deferred. The Company, and any other Employing Company or former Employing
Company shall not guarantee or be liable for payment of benefits to the
employees of any other Employing Company or former Employing Company under the
Plan.
     11.2 Non-Assignability. The right of any person to receive any benefit
payable under the Plan shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, lien or charge, and
any such benefit shall not, except to such extent as may be required by law, in
any manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of the person who shall be entitled to such benefits, nor
shall it be subject to attachment or legal process for or against such person.
     11.3 No Rights Against the Company. The establishment of the Plan, any
amendment or other modification thereof, or any payments hereunder, shall not be
construed as giving to any Employee, Participant, Inactive Participant or
Beneficiary any legal or equitable rights against the Company its shareholders,
directors, officers or other employees, except as may be contemplated by or
under the Plan including, without limitation, the right of any Participant,
Inactive Participant or Beneficiary to be paid as provided under the Plan.
Participation in the Plan does not give rise to any actual or implied contract
of employment. A Participant, Inactive Participant or Beneficiary may be
terminated at any time for any reason in accordance with the procedures of the
Company.
     11.4 Withholding. The Employing Company or former Employing Company or
paying agent shall withhold any federal, state and local income or employment
tax (including F.I.C.A. obligations for both social security and Medicare) which
by any present or future law it is, or may be, required to withhold with respect
to any payment pursuant to the Plan, with respect to any of its former or
present Employees. The Benefits Officer shall provide or direct the provision of
information necessary or appropriate to enable each such company to so withhold.
     11.5 No Guarantee of Tax Consequences. The Benefits Officer, the Investment
Committee, the Administrative Committee, the Company and any Employing Company
or any former Employing Company do not make any commitment or guarantee that any
amounts deferred for the benefit of a Participant, Inactive Participant or
Beneficiary will be excludible from the gross income of the Participant,
Inactive Participant or Beneficiary in the year deferred or paid for federal,
state or local income or employment tax purposes, or that any other federal,

- 19 -



--------------------------------------------------------------------------------



 



state or local tax treatment will apply to or be available to any Participant,
Inactive Participant or Beneficiary. It shall be the obligation of each
Participant, Inactive Participant or Beneficiary to determine whether any
deferral or payment under the Plan is excludible from his or her gross income
for federal, state and local income or employment tax purposes, and to take
appropriate action if he or she has reason to believe that any such deferral or
payment is not so excludible.
     11.6 Severability. If any particular provision of the Plan shall be found
to be illegal or unenforceable for any reason, the illegality or lack of
enforceability of such provision shall not affect the remaining provisions of
the Plan, and the Plan shall be construed and enforced as if the illegal or
unenforceable provision had not been included.
     11.7 No Individual Liability. It is declared to be the express purpose and
intention of the Plan that no liability whatsoever shall attach to or be
incurred by the shareholders, officers, or directors of the Board or any
representative appointed hereunder by the Company, under or by reason of any of
the terms or conditions of the Plan.
     11.8 Applicable Law. This Plan shall be governed by and construed in
accordance with the laws of the State of New York except to the extent governed
by applicable federal law (including the requirements of Code Section 409A).
     11.9 Compliance with Section 409A of the Code. This Plan is intended to
comply with Section 409A of the Code and will be interpreted in a manner
intended to comply with Section 409A of the Code. In furtherance thereof, no
payments may be accelerated under the Plan other than to the extent permitted
under Section 409A of the Code. To the extent that any provision of the Plan
violates Section 409A of the Code such that amounts would be taxable to a
Participant prior to payment or would otherwise subject a Participant to a
penalty tax under Section 409A, such provision shall be automatically reformed
or stricken to preserve the intent hereof. Notwithstanding anything herein to
the contrary, if any other payments due to a Participant hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment compliant under Section 409A of the Code, or otherwise such payment
shall be restructured, to the extent possible, in a manner, determined by the
Benefits Officer or the Administrative Committee, that does not cause such an
accelerated or additional tax. The Benefits Officer and the Administrative
Committee shall implement the provisions of this Section 11.9 in good faith;
provided that none of the Company, the Benefits Officer, the Administrative
Committee nor any of the Company’s or its subsidiaries’ employees or
representatives shall have any liability to Participants with respect to this
Section 11.9.

- 20 -